Citation Nr: 0119438	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-02 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of non-Department of Veterans Affairs 
(VA) expenses incurred at the Halifax Medical Center during 
an emergency room visit and for ambulance services provided 
by Ameripath on October 27, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to March 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida, which denied payment of expenses 
incurred at the Halifax Medical Center during an emergency 
room visit and ambulance services provided by Ameripath on 
October 27, 2000, finding that VA facilities were available.


REMAND

The veteran appealed the denial of payment for emergency 
services and perfected his appeal with the filing of a VA 
Form 9 in March 2001.  On the VA Form 9, the veteran 
indicated that he desired both a personal hearing before a 
Member of the Board in Washington, D.C. and at the Regional 
Office (RO).  In July 2001, the Board requested clarification 
of the veteran's request for a personal hearing and the 
veteran responded by requesting a hearing before a Member of 
the Board at his local VA office.  Therefore, this matter 
must be remanded for the scheduling of such a hearing.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded a personal 
hearing before a Member of the Board at 
the veteran's local VARO as soon as 
practicable.  Thereafter the case should 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




